DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The various metallocene (I) subgenus, wherein A is selected from (II) and its isomer (II’) which is further defined by various L selected from (III) to (VIII) and E, and Z selected from Formulas (X) to (XV), and C and Q respectively are defined by various groups as well.
Applicants elected metallocene complex subgenus on August 4, 2021 is acknowledged.  The claimed metallocene complex is represented by formula (I):

    PNG
    media_image1.png
    67
    153
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    171
    622
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    235
    598
    media_image3.png
    Greyscale
  

    PNG
    media_image4.png
    162
    401
    media_image4.png
    Greyscale


Since the substituents, R1- R4, R6, R9, R10 and R’, M, and X in Formula (I) are still not elected, such an elected metallocene subgenus still encompasses numerous metallocene complexes.  
Due to the complexity of the metallocene species, written restriction is further requested.
Applicant is advised that the reply to this requirement to be complete must include (i) a single metallocene species (defined by a specific metallocene complex) represented by formula (I) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration 
of claims to additional species which are written in dependent form or otherwise require 
all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765